DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/26/2021 has been entered.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, 10-11, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2003/0199967 to Hartley et al. (Hartley).
Hartley teaches:
Claim 1: An endovascular repair device (Fig. 11 a) comprising: a stent graft (Abstract) comprising a main body section (151, Fig. 11a), said main body section having an outer wall (outer wall of 151, Fig. 11 a), said outer wall having an outer wall profile (Fig. 11 a), said outer wall having at least one fenestration (152, 154, 156, Fig. 11 a); and at least one internal branch (158, 164, Fig. 11 a) having a fixed distal end (fixed at the wall 151, Fig. 11 a) and an opposing free hanging proximal end g (free hanging within the lumen of the graft), wherein the fixed distal end is attached to said at least one fenestration (152, Fig. 11 b).
 Claim 2: The main body is cylindrical and hollow (Fig. la). 
Claim 3: The stent graft (Fig. 1 a) is a branched stent graft. Claim 5: The stent graft (Fig. 1 a) is a covered stent graft. 
Claim 6: The internal branch (158, 160, 162, Fig. 11a) is frustoconical in shape (Fig. 11b). 
Claim 7: The internal branch (158, 160, 162, Fig. 11 a) extends inward from the outer wall of the main body and into the main body for a predetermined distance. 
Claim 10: At least one secondary stent graft (such as this side branch stent graft 193, Fig. 12) dimensioned to pass into the fenestration and into the branch that is in fixed communication with the fenestration. 

Claim 25: An endovascular repair device (Fig. 11a) comprising: a stent graft (Abstract) comprising a main body section (151, Fig. 11a), said main body section having an outer wall (outer wall of 151, Fig. 11 a), said outer wall having an outer wall profile (Fig. 11a), said outer wall having at least one fenestration (152, 154, 156, Fig. 11a); and at least one internal branch (158, 160, 152, Fig. 11a) that is free hanging (free hanging within the lumen of the graft) and fixed with the fenestration (fixed at the wall 151, Fig. 11a), with said internal branch being configured to extend a predetermined distance from the main body section (Fig. 11 b), said internal branch having a length starting at a proximal end (free hanging end of tubes 158, 160, 162, Fig. 11 a) with a proximal end opening and ending at a distal end with a distal end opening (opening at fenestration 152, 154, 156, Fig. 11 a), said distal end fixed to the fenestration (Fig. 11b), said proximal end in communication with the fenestration (a lumen runs through the free hanging, Fig. 11 b), wherein the diameter of said distal end opening is greater than the diameter of said proximal end opening (opening at fenestration 152 is larger than opening at the other end of tube 158 because of the tapered flared guide 164, Fig. 11 b).
Hartley fails to teach:
Claim 1: The at least one internal branch is consistently tapered starting from the fixed distal end through to the opposing free hanging proximal end for vascular arch branch selection.

Hartley teaches the current invention but fails to disclose the at least one internal branch is consistently/uniform tapered starting from the fixed distal end through to the opposing free hanging proximal end/the entire length. However, at the time the invention was filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the at least one internal branch is consistently/uniform tapered starting from the fixed distal end through to the opposing free hanging proximal end/the entire length because Applicant has not disclosed that the at least one internal branch is consistently/uniform tapered starting from the fixed distal end through to the opposing free hanging proximal end/the entire length provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Hartley’s internal branch, and applicant’s internal branch, to perform equally well with either internal branches taught by Hartley or the claimed tapering of the internal branch of the current invention because both internal branches would perform the same function of allowing and assisting access and insertion of the guide wire and deployment device (Hartley, para. 0027) equally well.
Response to Arguments
Applicant's arguments filed 07/26/2021 have been fully considered but they are not persuasive. The applicant stated that Hartley fails to disclose the at least one internal branch that is consistently/uniformly tapered starting from the fixed distal end through the opposing free proximal end and that this limitation is not simply a matter of .  

    PNG
    media_image1.png
    284
    295
    media_image1.png
    Greyscale
  
Regarding the argument about the examiner taking official notice of facts without citing a prior art reference, this is not persuasive, the Office did not take official notice.  The Office only used obviousness to reject the claims using design choice to modify the internal branch to have the tapering as claimed because the applicant did not provide the criticality for the tapering limitation and that both of the internal branches of the current invention and the prior art would perform equally well.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG SON DANG whose telephone number is (571)270-5809.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 571-272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHONG SON H DANG/Primary Examiner, Art Unit 3771